EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to show a wall-proximity reclining seating unit including a reclining mechanism connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and configured to move the seating unit between: (a) an upright position, in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the first footrest is retracted below a forward portion of the seat; (b) a TV position, in which the backrest substantially maintains the first backrest angle, the seat substantially maintains the first seat angle, and the first footrest is disposed generally horizontally and in front of the seat; and (c) a fully reclined position, in which the backrest is disposed at a second backrest angle that is shallower than the first backrest angle, the  first footrest remains positioned in front of the seat, and the seat is moved forward of its position in the TV position between about 8 and 10 inches; wherein both the reclining linkage and the footrest linkage are driven by the linear actuator, in combination with other specifically claimed features.
Regarding claim 10, the prior art of record fails to show a wall-proximity reclining seating unit including a reclining mechanism connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and 
Regarding claim 20, the prior art of record fails to show a wall-proximity reclining seating unit including a reclining mechanism connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and configured to move the seating unit between: (a) an upright position, in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the first footrest is retracted below a forward portion of the seat; (b) a TV position, in which the backrest substantially maintains the first backrest angle, the seat substantially maintains the first seat angle, and the first footrest is disposed generally horizontally and in front of the seat; and (c) a fully reclined position, in which the backrest is disposed at a second backrest angle that is shallower than the first backrest angle, wherein the reclining linkage comprises a foundation link mounted to one of the arm, a carrier link, front and rear recline links pivotally attached to the foundation link and the carrier link, and front and rear pivot links pivotally attached to the carrier link and to the seat frame, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment/Arguments
Applicant’s response filed October 6, 2021 has been fully considered.  Arguments regarding the 35 U.S.C. rejection of claim 1, with respect to Jackson et al, are persuasive.  Specifically, as presented in paragraphs 1 and 2 on page 8 of the REMARKS.  As such, rejections based upon Jackson et al have been withdrawn.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						     /MILTON NELSON JR/November 29, 2021                                         Primary Examiner, Art Unit 3636